Citation Nr: 0330020	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 25, 2001, for 
the assignment of a 50 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, increased the evaluation assigned the 
veteran's PTSD to 50 percent, effective from April 25, 2001.  
In October 2002, the Board affirmed the effective date the RO 
assigned. 

The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2003, based on a Joint Motion for Remand (joint 
motion), the Court vacated the Board's October 2002 decision 
and remanded the veteran's appeal to the Board for 
readjudication in accordance with the joint motion.


REMAND

The veteran claims entitlement to an effective date prior to 
April 25, 2001, for the assignment of a 50 percent evaluation 
for PTSD.  Additional development is necessary before the 
Board can proceed in adjudicating this claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In this case, the RO informed the veteran that the law had 
been changed in a letter dated April 2001.  At that time, the 
veteran had another claim pending before the RO.  After the 
VCAA was enacted, in March 2002, the veteran filed his claim 
for an earlier effective date.  Thereafter, in a supplemental 
statement of the case (SSOC), the RO provided the veteran the 
pertinent provisions of the VCAA, considered the veteran's 
earlier effective date claim pursuant thereto, and explained 
to the veteran the reasons for which his claim was being 
denied.  

In its joint motion, the parties in this appeal agreed that 
the Board, in its October 2002 decision, did not present 
sufficient reasons and bases to support its conclusion that 
VA provided the veteran adequate notice of the information 
and evidence necessary to substantiate his claim pursuant to 
38 U.S.C.A. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The parties explained that, 
contrary to the Board's findings, the April 2001 letter and 
March 2002 SSOC did not sufficiently notify the veteran of 
the evidence needed to support his claim of entitlement to an 
earlier effective date.  They asserted that, pursuant to 
Quartuccio, such notice must indicate which portion of 
information is to be furnished by the veteran and which 
portion of evidence is to be furnished by VA.  

Based on the parties' statements, the Board finds that a 
Remand is necessary so that the RO can satisfy the 
notification requirements of the VCAA and recent case 
precedent by providing the veteran additional information 
regarding the evidence needed to support his claim and 
explaining to him who is responsible for submitting such 
evidence.   

This case is REMANDED for the following development:

1.  The RO must review the claims file and 
undertake all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Such action should include 
informing the veteran of the evidence 
needed to support his claim, specifically, 
medical evidence establishing that his 
PTSD was 50 percent disabling prior to 
April 25, 2001, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to comply with the Court's 
March 2003 Order.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




